Citation Nr: 0715848	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California

THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for bilateral ulnar neuropathy, claimed as 
incurred as a result of inguinal surgery conducted at a VA 
medical facility on April 27, 1999.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had over 8 years of active service, and was 
discharged from active duty in March 1969.  This claim comes 
to the Board of Veterans' Appeals (Board) from a February 
2002 rating decision.  


FINDINGS OF FACT

1.  The veteran underwent a left inguinal herniorrhaphy, with 
mesh, and hydrocelectomy, conducted at a VA medical facility 
on April 27, 1999; he was subsequently diagnosed as having 
bilateral ulnar neuropathy.  

2.  A private physician, a VA physician, and an independent 
medical expert have essentially concluded that the bilateral 
ulnar neuropathy was proximately caused by the negligent 
failure of VA surgeons to protect the ulnar nerves during the 
April 1999 surgery, and that this failure was not a 
reasonably foreseeable event.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
bilateral ulnar neuropathy, claimed as a result of inguinal 
surgery conducted at a VA medical facility on April 27, 1999, 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
        
On April 27, 1999, the veteran underwent a left inguinal 
herniorrhaphy, with mesh, and hydrocelectomy, at a VA medical 
facility.  He received spinal anesthesia and placed in a 
supine position.  Shortly after the surgery, he complained of 
numbness and tingling in his upper extremities.  Subsequent 
studies confirmed a diagnosis of bilateral ulnar neuropathy.  

In April 2000, he filed a claim for benefits under 38 
U.S.C.A. § 1151 for this bilateral ulnar neuropathy (which he 
claimed had resulted from the April 1999 surgery).  
Compensation under 38 U.S.C.A. § 1151 shall

(a)  . . . be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
        
        (1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -  
         
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  

(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.358.  



Opinion is mixed as to whether the bilateral ulnar neuropathy 
is causally related to 
the April 1999 surgery.  A VA neurologist opined (in January 
2002) that 

[a]s the surgery was done under spinal 
anesthetic, it is unlikely that it has 
anything to do with the symptoms of 
paresthesia in one or both upper 
extremities.  The [veteran] mentions that 
he received an IV solution infusion in 
the left arm on the dorsal aspect, which 
is nowhere near the ulnar nerve on the 
right side where the symptoms first 
began. . . . 

I feel that his bilateral ulnar 
neuropathy and neuropathic pain are part 
of a larger picture of generalized 
polyneuropathy which is a condition 
caused by the above-mentioned metabolic 
factors including previous use of 
alcohol, recent use of smoking, COPD, and 
lack of vitamins.  I do not believe there 
was any negligence on the part of the VA 
hospital when the surgery was performed, 
though the [veteran] noticed the onset of 
the condition soon after surgery.
        
On the other hand, Dr. Joel I. Gedan (a private, board-
certified neurologist) asserted in a July 2003 memorandum 
that the veteran has bilateral ulnar neuropathy, not a 
generalized polyneuropathy.  In a December 2002 memorandum, 
Dr. Gedan further opined that 

[u]nless there is another explanation, 
which is not mentioned in any of the 
medical records reviewed or in [the 
veteran's] history as obtained by 
multiple examiners, it is well within a 
reasonable degree of medical certainty 
that [the veteran] sustained bilateral 
ulnar neuropathies, probably at the 
elbows, related to positioning or the 
procedure that occurred on April 27, 
1999.

In a June 2004 memorandum, Dr. Gedan reiterated this opinion, 
stating that

[u]lnar neuropathies are a well-known 
complication of surgery.  Despite 
positioning and protection of the nerve, 
patients often present with symptoms of 
ulnar nerve dysfunction following 
surgical procedures. . . . When one takes 
a step back and looks at the entire 
clinical picture, there is no doubt that 
the [veteran's] ulnar neuropathies relate 
to the surgery performed on April 27, 
1999 . . . 

In a May 2002 consultation opinion, a VA neurosurgeon 
opinioned that it was highly unlikely that the veteran's 
bilateral finger hypersensitivies were of cervical origin, 
but also stated that "with a spinal anesthetic and an awake 
surgery, it would be less likely for a positioning injury to 
occur." 

However, the veteran's treating VA neurologist (in an April 
2003 notation) confirmed the diagnosis of bilateral ulnar 
neuropathy and further stated that 

I would certainly agree that this is 
consistent with injury to the ulnar 
nerves bilaterally during surgery.  I 
reviewed the consultation by Dr. Gedan 
and agree with his findings and 
conclusions.

It is readily apparent to the Board that the surgery 
performed by VA in April 1999 caused the veteran's bilateral 
ulnar neuropathy.  Nevertheless, in November 2006 the Board 
sought a medical expert opinion on these key questions: (1) 
is it at least as likely as not (i.e., 50 percent 
probability) that the proximate cause of the bilateral ulnar 
neuropathy was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgical treatment in April 
1999?; and (2) is it at least as likely as not that the 
proximate cause for the disability was an event "not 
reasonably foreseeable"?

In a January 2007 letter, an independent medical expert (a 
professor of neurology and director of the electromyography 
laboratory at the University of Mississippi Medical Center) 
wrote, in pertinent part, as follows: 

Prior to the surgical procedure on April 
27, 1999, the [veteran] did not complain 
of any symptom in the hands or arms.  
There was no clinical evidence that the 
[veteran] had a neurologic condition 
referable to the upper limbs prior to the 
above date.  Immediately following 
surgery, the [veteran] began experiencing 
sensory symptoms in both hands.  
Subsequent neurologic consultations and 
clinical examinations indicate that he 
had bilateral ulnar neuropathies, and 
these were confirmed by 
electrophysiologic studies.  The nerve 
conduction and needle EMG data showed 
that he had motor and sensory axonal loss 
in the ulnar nerve distribution, the 
right side being worse than the left 
side.  The pattern of abnormalities 
indicates that the site of nerve 
involvement is at the elbow, which is the 
most common site of ulnar nerve injury.  
The [veteran] has persistent and 
disabling symptoms as a result of ulnar 
neuropathy.

The ulnar nerve, because of the peculiar 
anatomy and its superficial location as 
the nerve courses through the elbow, can 
be easily compressed, stretched, or 
entrapped at this site.  And because of 
the propensity for ulnar nerve injury at 
the elbow, care is exercised whenever a 
[veteran] is placed in a rather fixed or 
immobile position for certain periods of 
time, such as during a surgical 
procedure.  Such preventive measures 
include: protecting the elbow with soft 
padding or cushioning against a hard 
surface, supination of the arms, and 
avoiding acute flexion of the elbow.  It 
is also recommended that the limb 
positions should be checked periodically 
during a surgical procedure.  However, 
despite these precautionary measures, not 
all ulnar neuropathies at the elbow can 
be prevented.  There may be other factors 
in the [veteran's] habitus or health 
conditions that may make the ulnar nerve 
more susceptible to injury. . . . 

The [veteran] clearly has bilateral ulnar 
neuropathies, as documented both in the 
clinical and electrophysiologic 
examinations.  The onset of the ulnar 
nerve symptoms commencing just after the 
surgical procedure indicates that this is 
the proximate cause, unless other 
etiologies can be invoked to explain the 
ulnar neuropathy.  The [veteran] has no 
prior neurologic symptoms in the upper 
extremities, and the electrophysiologic 
studies did not show any evidence of a 
generalized neuropathy or cervical 
radiculopathy.  No description was made 
in the intraoperative notes regarding the 
exact positioning of the upper limbs and 
the use of protective pads to prevent 
ulnar nerve compression or stretching.  
Ulnar nerve injury from compression or 
stretching is a foreseeable complication 
during surgery if the upper limbs were 
not carefully positioned and the elbows 
protected.  If these preventive measures 
were not employed during surgery, then 
standards of medical care and practice 
were not met, and the caregivers were 
negligent.  However, if there is any 
documentation which showed that these 
preventive measures were utilized during 
the entire surgical procedure, then the 
caregivers were not liable for the ulnar 
nerve injury, since reasonable efforts 
and precautions were applied to prevent 
this peripheral nerve complication.  
[Emphasis added].

Thus the central question is whether there is documentation 
showing that preventative measures were employed during the 
April 1999 surgery so as to prevent or at least minimize 
ulnar nerve injury.

A "Nurse Intraoperative Report" for the April 1999 surgery 
does not confirm that any safety straps, surgery armboards, 
pillows, or gel pads were utilized during the operation.  
Rather, these restraints and position aids have a "N/A" 
(i.e., "Not Applicable") associated with them on the form.  
Likewise, the narrative of the operation prepared by the two 
VA surgeons does not indicate that any preventative measures 
were employed relating to the veteran's ulnar nerves 
(including, as noted by the independent medical expert, any 
notations regarding the exact positioning of the upper limbs 
or the use of protective pads to prevent ulnar nerve 
compression or stretching).  

Thus the preponderance of the evidence reflects that the 
veteran has suffered, not due to his own willful misconduct, 
an additional disability (namely bilateral ulnar neuropathy).  
This disability was proximately caused by the failure of VA 
surgeons to employ proper preventative measures (exact 
positioning of the upper limbs, use of protective pads, 
periodic checking of limb position during the operation, 
etc.) to safeguard the ulnar nerves during the April 1999 
surgery.  There is no evidence that this injury was due to a 
reasonably foreseeable event; indeed, the independent medical 
expert has intimated that failure to use these commonly-used 
and "recommended" preventative measures during surgery was 
not reasonably foreseeable.  Based on this evidence, 
compensation under 38 U.S.C.A. § 1151 is warranted.  

In light of this full grant of the claim, discussion of VA's 
duties to notify and assist is unnecessary (because any 
failure in fulfilling these duties is harmless error and non-
prejudicial to the veteran).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral ulnar neuropathy, claimed as a result of surgery at 
a VA facility on April 27, 1999, is granted.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


